                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

__________________________________________
                                          )
RONNIE LEE SANDERS,                       )
                                          )            Case No. 19-cv-410
                              Plaintiff,  )
                  v.                      )
                                          )
SMITH DEBNAM NARRON DRAKE                 )
SAINTSING & MYERS, LLP and FIRST          )
TECHNOLOGY FEDERAL CREDIT                 )
UNION,                                    )
                                          )
                              Defendants. )
__________________________________________)

                    ORDER GRANTING PLAINTIFF’S
           MOTION FOR EXTENSION OF TIME TO MAKE SERVICE

      This matter is before the Court upon the Plaintiff’s Motion for Extension of

Time to Make Service under Fed. R. Civ. P. 4(m). Having considered the request,

the Court will order that service be made within a specified time under Rule 4(m).

      IT IS THEREFORE ORDERED that the Motion for Extension of Time [Doc.

#4] is GRANTED to the extent that the deadline to make service in this action is

extended until November 7, 2019.

      This, the 30th day of October, 2019.


                                                   /s/ Joi Elizabeth Peake
                                                 United States Magistrate Judge




                                             1



       Case 1:19-cv-00410-UA-JEP Document 5 Filed 10/30/19 Page 1 of 1
